DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
01.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons For Allowance
02.	Claims 22 – 42 have been considered and deemed allowable.  The following is an examiner’s statement of reasons for allowance:
	It is the examiner’s opinion that the art of record considered as a whole, alone or in combination, neither anticipates nor rendered obvious the specific search based user clustering taught by the Applicant.  The Examiner finds no single prior art reference teaching of a search clustering file based on stored user query event data, receiving a query from a user, determining the user ID, determining a cluster of a plurality of clusters in the search clustering file that is associated with the user, and providing suggested search query terms and a suggestion of a managed asset available for access in response to the query event, as recited in independent claims 22, 29, and 36.  A thorough search of the prior art reveals the primary reference Ainslie (US Patent 8,316,019), which was previously used to reject the claims.  Ainslie discloses a similar method in that a profile tree is created that includes search query history for users, including nodes and categories, receiving a user query and utilizing the profile tree to determine suggested queries and query terms.  However, Ainslie does not disclose a plurality of users stored within a single search tree.  Therefore the Examiner believes that the independent claims, as amended, stand in condition for allowance over the cited prior art.  Dependent claims 23 – 28, 30 – 35, and 37 – 42 are also believed to be in condition for allowance over the cited prior art for at least the reason listed above.
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
03.	Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Christopher Raab whose telephone number is (571) 270-1090. The Examiner can normally be reached on Monday-Friday from 9:00am to 5:00pm.
	If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Tamara Kyle can be reached on (571) 272-4241. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free) or 703-305-3028.
	Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist/customer service whose telephone number is (571) 272-2600.

/CHRISTOPHER J RAAB/Primary Examiner, Art Unit 2156                                                                                                                                                                                                        

August 12, 2022